Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Harrington, J.), imposed June 23, 1983, upon his adjudication as a youthful offender, after his plea of guilty to attempted burglary in the second degree, the sentence being a period of probation not to exceed five years with the special condition that he be committed to the custody of the Nassau County Correctional Center for six months. Sentence affirmed. No opinion. Mollen, P. J., Mangano and Thompson, JJ., concur.